Shaw v Friedly (2018 NY Slip Op 08790)





Shaw v Friedly


2018 NY Slip Op 08790


Decided on December 21, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 21, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, PERADOTTO, DEJOSEPH, AND TROUTMAN, JJ.


1085 CA 17-02158

[*1]LAPORSHA SHAW, PLAINTIFF-APPELLANT,
vBARBARA FRIEDLY, DEFENDANT-RESPONDENT, ET AL., DEFENDANT. (APPEAL NO. 1.) 


BROWN HUTCHINSON LLP, ROCHESTER (KIMBERLY CAMPBELL OF COUNSEL), FOR PLAINTIFF-APPELLANT.
LAW OFFICE OF JOHN TROP, ROCHESTER (KEVIN MATHEWSON OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from an order of the Supreme Court, Monroe County (Renee Forgensi Minarik, A.J.), entered May 22, 2017. The order granted the motion of defendant Barbara Friedly for summary judgment and dismissed the complaint against her. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: December 21, 2018
Mark W. Bennett
Clerk of the Court